Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/950,580 filed on 11/27/2020. Claims 1-28 are pending. This Office Action is Non-Final.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to a processes which such as determining portions of instances of a cryptographic token to be allocated to record providers, like providers of an asset indicated by a record, wherein: the portions are determined based on network effects associated with the records the record provider supplied on performance of a computer-implemented network in which both record providers and record consumers participate, patterns indicative of inorganic consumption may be determined from one or more of interactions of individual consumers, interactions of collections of consumers, or consumer interactions in the aggregate for a given provider or record; and the effects on network performance are adjusted responsive to designation of one or more entities as exhibiting inauthentic behavior; and appending to a distributed ledger, records indicating the respective portions, and adjustments, are allocated to record providers.

	However, the conventional means to allocating tokens and managing blockchains fails to disclose, teach or even suggest “determining, with the computer system, for each of at least some of the record providers, third scores, the third score of a given record provider being based on second scores of nodes corresponding to records the given record provider made available; designating, with the computer system, based on the first graph, at least one user as exhibiting inauthentic behavior based on the transitions of the at least one user to or from records made available by the given record provider or designating the given record provider as exhibiting inauthentic behavior based on the transitions of the at least one user to or from records made available by the given record provider; determining, with the computer system, for the given record provider, an adjusted third score responsive to the designation of the at least one user as exhibiting inauthentic behavior or the designation of the given record provider as exhibiting inauthentic behavior; and causing, after determining the adjusted third score, for the given record provider among the plurality of different record providers, an entry to be appended to a second graph, the second graph being a tamper-evident, acyclic, directed graph of cryptographic hash pointers, the entry rendering tamper-evident, the appended entry indicating that an amount of cryptographic tokens based on the adjusted third score of the given record provider are, or are to be, allocated to the given record provider.”  It further gives the added novelty of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439